DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed August 10, 2020, is a continuation of U.S. Patent Application No. 15/989,240, which issued as U.S. Patent No. US 10,741,031 B2 on August 11, 2020.  Claims 21-40 are pending.  In a pre-examination amendment, the applicant cancelled claims 1-20 and added claims 21-40.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gelvin et al. (US 2010/0148940 A1).
	Regarding claim 21, Gelvin discloses:
a monitoring system ([0081]), comprising: 



a plurality of modules, each module having at least one sensor of a specified type ([0087], [0092], [0095], [0135], [0281], [0294], [0295]; FIG. 8:  802; FIG. 11:  1106); 

a processor ([0025], [0093], [0095], [0285]; FIG. 11:  1102) configured to: 

detect a specified type of the at least one sensor of each module ([0092], [0100], [0135], [0136], [0175], [0180], [0181], [0241], [0245], [0320], [0388], [0389]); 

coordinate communication of information between at least two of the plurality of modules ([0025], [0097], [0142], [0169], [0170]), 

wherein the coordination includes determining whether a capability of one of the two modules is available to the other of the two modules ([0190], [0236], [0239], [0241], [0242], [0245], [0247], [0371]); 

obtain sensor data from the plurality modules ([0084], [0089], [0096], [0110], [0114], [0136], [0139], [0239], [0241], [0246], [0247], [0289]), 

wherein the specified type of the at least one sensor in one of the two modules is different from the specified type of the at least one sensor in the other of the two modules ([0239], [0241], [0245], [0270], [0379]); 

analyze the sensor data obtained from at least one of the plurality of modules to determine whether an activity is detected in an area being monitored ([0084], [0099], [0108], [0139], [0141], [0174], [0180], [0233], [0234], [0245], [0358], [0367], [0369], [0373]);

aggregate the sensor data obtained from each module according to the detected activity ([0094], [0143], [0190], [0236], [0245], [0247], [0257], [0294], [0372], [0373], [0403], [0422], [0432]); 

control the plurality of modules to track the detected activity in the area using the aggregated sensor data to identify a source of the activity ([0087], [0089], [0094], [0100], [0135], [0141], [0226], [0234], [0226], [0234], [0237], [0245], [0247]); and

generate a visual presentation of the aggregated sensor data ([0087], [0237], [0429]),
Gelvin does not explicitly disclose the visual presentation including a plurality of windows, which the processor adjusts based on the aggregated sensor data, but Gelvin does disclose the aggregation of sensor data ([0094], 

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of Gelvin in the foregoing manner because that would have enabled the method to enable data to be collected, routed, and viewed in a fashion desired by the user.

	Regarding claim 22, Gelvin discloses that the at least one node is a stationary object.  ([0101], [0135], [0141], [0143], [0239], [0245], [0271], [0277], [0278], [0281])
	Regarding claim 23, Gelvin discloses that the at least one node is a mobile object.  ([0286], [0289], [0296], [0314])
	Regarding claim 24, Gelvin discloses that the at least one node comprises a housing ([0145]), and at least one of the plurality of modules is attached to the housing of the at least one node ([0135]).
	Regarding claim 25, Gelvin discloses that at least one of the plurality of modules is attached to an object in the area being monitored.  ([0025], [0256], [0285], [0290], [0309], [0301], [0311], [0313], [0315], [0317], [0320], [0375])
	Regarding claim 26, Gelvin discloses that the object is a stationary object.  ([0352], [0385]; FIG. 50:  5004, 5006A, 5006B)
Regarding claim 27, Gelvin discloses that the object is a mobile object configured to travel within the area being monitored.  ([0256], [0286], [0289], [0296], [0314], [0320], [0371], [0416], [0420], [0421])
	Regarding claim 28, Gelvin discloses that the at least one node includes a plurality of nodes, and each of the plurality of nodes is connected to communicate with the at least one module attached to the mobile object.  ([0416]; FIG. 51)
	Regarding claim 29, Gelvin discloses the monitoring system of claim 21 (see above) in combination with a remote device ([0087]), the remote device configured to receive the aggregated sensor data from the at least one mobile device and generate a visual representation of the activity within the area ([0087], [0237], [0429]). 
Gelvin does not explicitly disclose the visual presentation including a plurality of windows, wherein the remote device adjusts the appearance of each window based on a level of the detected activity determined from the aggregated sensor data, but Gelvin does disclose the aggregation of sensor data ([0094], [0181], [0190], [0237], [0357], [0422], [0423], [0432], [0437]), and Gelvin does disclose the visual presentation of aggregated sensor data ([0084], [0086], [0088], [0225], [0226], [0237], [0239], [0241], [0245]), and Gelvin does disclose that data is collected, routed, and viewed in a fashion desired by the user ([0238], [0357], [0401], [0432]),  which suggests that one of ordinary skill in the art at the time of the effective filing date of the application would have determined through routine experimentation to have configured the method of Gelvin so that the visual representation includes a plurality of windows, wherein the remote device adjusts the appearance of each window based on a level of the detected activity determined from the aggregated sensor data for the benefit of enabling the method to enable data to be collected, routed, and viewed in a fashion desired by the user.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of Gelvin in the foregoing manner because that would have enabled the method to enable data to be collected, routed, and viewed in a fashion desired by the user.
Regarding claim 30, Gelvin does not explicitly discloses that a size of one or more of the plurality of windows is adjusted based on the level of the detected activity in the area being monitored, but Gelvin does disclose the aggregation of sensor data ([0094], [0181], [0190], [0237], [0357], [0422], [0423], [0432], [0437]), and Gelvin does disclose the visual presentation of aggregated sensor data ([0084], [0086], [0088], [0225], [0226], [0237], [0239], [0241], [0245]), and Gelvin does disclose that data is collected, routed, and viewed in a fashion desired by the user ([0238], [0357], [0401], [0432]),  which suggests that one of ordinary skill in the art at the time of the effective filing date of the application would have determined through routine experimentation to have configured the method of Gelvin so that a size of one or more of the plurality of windows is adjusted based on the level of the detected activity in the area being monitored for the benefit of enabling the method to enable data to be collected, routed, and viewed in a fashion desired by the user.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of Gelvin in the foregoing manner because that would have enabled the method to enable data to be collected, routed, and viewed in a fashion desired by the user.
Regarding claim 31, Gelvin does not disclose that the plurality of windows are arranged as a sequence of tiles, and each window is associated with a respective zone in the area being monitored, but Gelvin does disclose the aggregation of sensor data ([0094], [0181], [0190], [0237], [0357], [0422], [0423], [0432], [0437]), and Gelvin does disclose the visual presentation of aggregated sensor data ([0084], [0086], [0088], [0225], [0226], [0237], [0239], [0241], [0245]), and Gelvin does disclose that data is collected, routed, and viewed in a fashion desired by the user ([0238], [0357], [0401], [0432]),  which suggests that one of ordinary skill in the art at the time of the effective filing date of the application would have determined through routine experimentation to have configured the method of Gelvin so that the plurality of windows are arranged as a sequence of tiles, and each window is associated with a respective zone in the area being monitored for the benefit of enabling the method to enable data to be collected, routed, and viewed in a fashion desired by the user.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of Gelvin in the foregoing manner because that would have enabled the method to enable data to be collected, routed, and viewed in a fashion desired by the user.
Regarding claim 32, Gelvin does not explicitly disclose that a sequence of the plurality of windows is adjusted based on the level of the detected activity within the respective zone, but Gelvin does disclose the aggregation of sensor data ([0094], [0181], [0190], [0237], [0357], [0422], [0423], [0432], [0437]), and Gelvin does disclose the visual presentation of aggregated sensor data ([0084], [0086], [0088], [0225], [0226], [0237], [0239], [0241], [0245]), and Gelvin does disclose that data is collected, routed, and viewed in a fashion desired by the user ([0238], [0357], [0401], [0432]),  which suggests that one of ordinary skill in the art at the time of the effective filing date of the application would have determined through routine experimentation to have configured the method of Gelvin so that a sequence of the plurality of windows is adjusted based on the level of the detected activity within the respective zone, for the benefit of enabling the method to enable data to be collected, routed, and viewed in a fashion desired by the user.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of Gelvin in the foregoing manner because that would have enabled the method to enable data to be collected, routed, and viewed in a fashion desired by the user.
Regarding claim 33, Gelvin discloses a method ([0026], [0091]); otherwise, claim 33 is rejected as claim 21.
Claim 34 is rejected as claim 29.
	Claim 35 is rejected as claim 30.
	Claim 36 is rejected as claim 32.
	Regarding claim 37, Gelvin discloses a non-transitory computer readable medium storing program code for performing method for monitoring an area, which when the computer readable medium is placed in communicable contact with a processor of a device which includes a plurality of sensing modules, the program code causes the processor to perform operations ([0093], [0094], [0095], [0138], [0146]; FIG. 11:  1110); otherwise, claim 37 is rejected as claim 21.
Claim 38 is rejected as claim 29.
	Claim 39 is rejected as claim 30.
	Claim 40 is rejected as claim 32.





Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689